DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 02/24/2021 has been entered. Claim 16 is canceled, and claims 1-7, 11-15 and 18-24 remain pending and are the claims addressed below. 

Allowable Subject Matter
Claims 1-7, 11-15 and 18-24 are allowed.
The following is an examiner’s statement of reasons for allowance: TUFFIAS et al. (US 5,855,828) and BOONE et al. (US 8,585,586) constitute the closest prior art of record.
TUFFIAS and BOONE were used to read on the claimed method for fabricating a structural part, the method comprising: forming a plurality of layers, wherein forming the plurality of layers comprises forming alternating layers of a first material and a second material, wherein forming the alternating layers comprises forming a first layer from the first material; and forming a second layer directly adjacent the first layer from the second material, wherein the plurality of layers form the structural part, wherein the alternating layers are disposed directly adjacent a mandrel, wherein the mandrel is integral with the plurality of layers of the structural part, and wherein one or more dimensions of the structural part is greater than or equal to 0.05 cm (see pages 4-6 of the 13/30/2020 Office action. 
Applicant’s arguments regarding each of the references above failing to disclose or reasonably suggest the claimed alternating layers being formed directly adjacent a mandrel were found to be .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287.  The examiner can normally be reached on M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748